Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Time Warner Inc. Ratio of Earnings to Fixed Charges ($ in millions) 2008 (1) 2007 2006 2005 2004 Earnings Net income (loss) before income taxes, discontinued operations and cumulative effect of accounting change $ (16,649) $ 6,387 $ 6,381 $ 3,529 $ 4,220 Interest expense 2,463 2,509 1,969 1,620 1,753 Amortization of capitalized interest 5 5 3 3 3 Portion of rents representative of an interest factor 235 239 238 203 196 Adjustment for partially owned subsidiaries and 50% owned companies (1,959) 424 438 330 274 Undistributed losses (earnings) of less than 50% owned companies 31 63 (64) (15) 16 Total earnings $ (15,874) $ 9,627 $ 8,965 $ 5,670 $ 6,462 Fixed Charges: Interest expense $ 2,463 $ 2,509 $ 1,969 $ 1,620 $ 1,753 Capitalized interest 1 15 17 10 2 Portion of rents representative of an interest factor 235 239 238 203 196 Adjustment for partially owned subsidiaries and 50% owned companies 15 16 63 87 72 Total fixed charges $ 2,714 $ 2,779 $ 2,287 $ 1,920 $ 2,023 Ratio of earnings to fixed charges — 3.5x 3.9x 3.0x 3.2x (1)For the ratio of earnings to fixed charges to equal 1.00, earnings, as adjusted, must increase by $18.588 billion.
